       Case 4:20-cv-01455-DPM Document 4 Filed 12/17/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

JOHNNIE A. HALL                                             PLAINTIFF

v.                       No. 4:20-cv-1455-DPM

VA HOSPITAL, Little Rock                                 DEFENDANT


                             JUDGMENT
     Hall's complaint is dismissed without prejudice.



                                 D .P. Marshall Jr.
                                 United States District Judge
